Name: Commission Regulation (EEC) No 2322/88 of 26 July 1988 amending Commission Regulation (EEC) No 3847/87 establishing the list of vessels exceeding eight metres length overall permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds eight metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202 / 36 Official Journal of the European Communities 27 . 7 . 88 COMMISSION REGULATION (EEC) No 2322 / 88 of 26 July 1988 amending Commission Regulation (EEC) No 3847/ 87 establishing the list of vessels exceeding eight metres length overall permitted to use within certain coastal areas 6f the Community beam trawls whose aggregate length exceeds eight metres Whereas , following a request made by the Netherlands authorities on 9 June 1988 it is appropriate to add to the list a vessel which entered into service before 1 January 1987 but which was not included in it ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Community , Having regard to Council Regulation (EEC) No 3094 / 86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (*), as last amended by Council Regulation (EEC) No 2024 / 88 ( 2 ), and in particular Artide 15 thereof, Whereas Commission Regulation (EEC) No 3847 / 87 ( 3 ), amended by Regulation (EEC) No 1355 / 88 (4 ), established the list of vessels exceeding eight metres length overall permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds eight metres ; Whereas Article 1 (4 ) of this Regulation provides for supplementing the list , if necessary ; HAS ADOPTED THIS REGULATION: Article 1 The vessel referred to in the Annex of this Regulation is added to the Annex of Commission Regulation (EEC) No 3847 / 87 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission H OJ No L 288 , 11 . 10 . 1986 , p. 1 . ( 2 ) OJNoL 179 , 9 . 7 . 1988 , p. 1 . ( 3 ) OJ No L 363 , 23 . 12 . 1987 , p . 1 . ( «) OJ No L 125 , 19 . 5 . 1988 , p . 20 . 27 . 7 . 88 Official Journal of the European Communities No L 202/37 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identificaci6n Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings ­ bogstaver og -nummer Fartojets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummer Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Kai Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  Ã ºÃ »Ã ®Ã Ã ·Ã  Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ÃÃ Ã Ã Ã  Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ¿Ã  (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) NumÃ ©ro d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice ( kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice ( kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + nÃ ºmeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz ( kW) 1 2 3 4 5 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / KATÃ © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS SL 22 Nell a Goedereede-Stellendam 124